Fish, J.
Where the petition, pleas, auditor’s report, and exceptions thereto are material to a clear understanding of the errors complained of, and are so specified in the bill of exceptions, and it appears that copies of these documents are indispensable to this purpose, but that they are not contained in the record sent to this court, the clerk of the court below certifying that they are not recorded in his office, and that, after diligent search and inquiry of counsel for both sides and of the trial judge, he has been unable to find them, and where, upon a motion to dismiss the writ of error, there is no suggestion that such parts of the record have been found or can be supplied, a motion to dismiss the writ of error should be granted. See Blackwell v. Compton, 107 Ga. 764.
TFri'f of error dismissed.

All the Justices concurring.